Citation Nr: 0018892	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for 
psychophysiological gastrointestinal reaction with gastric 
pain and anxiety, currently evaluated 30 percent disabling.

2.  Entitlement to service connection for chronic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1942 to 
July 1945, and subsequent service in the Army Reserve 
(including periods of active duty for training between 1953 
and 1975).  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Albuquerque Regional Office (RO) March 1998 rating decision 
which denied a rating in excess of 30 percent for the 
service-connected psychophysiological gastrointestinal 
reaction, service connection for an "ulcer condition," and 
declined to reopen the claim of service connection for 
chronic right knee disability.

By letter received at the RO in March 1999, the veteran 
withdrew from appellate consideration his application to 
reopen the claim of service connection for chronic right knee 
disability.  38 C.F.R. § 20.204 (1999).  In his May 1998 
substantive appeal, he requested a Travel Board hearing, but 
by letter received at the RO in March 1999, he withdrew that 
hearing request.  38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  The veteran's service-connected psychophysiological 
gastrointestinal reaction is manifested by gastric pain and 
discomfort, frequent vomiting, regurgitation, anxiety, and 
nervousness, but there is no evidence of weight loss, anemia, 
malnutrition, or hypertrophic gastritis; the symptoms of 
vomiting are productive of social impairment but not physical 
impairment, and his psychophysiological disorder was recently 
characterized as "mild."

2.  The psychophysiological gastrointestinal reaction with 
gastric pain and anxiety is not shown to be productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of memory, judgment, or abstract thinking, 
disturbed motivation and mood, or difficulty in establishing 
and maintaining effective work or social relationships.

3.  There is no current medical diagnosis of chronic ulcer 
disease, and competent medical evidence does not demonstrate 
a link between any claimed ulcer disease and the veteran's 
active service, any incident occurring therein, or the 
service-connected psychophysiological gastrointestinal 
disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for psychophysiological gastrointestinal reaction 
with gastric pain and anxiety have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.114, 4.126, 4.130, 
Diagnostic Code 9413 (1999).

2.  The veteran has not presented a well-grounded claim of 
service connection for chronic ulcer disease.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The veteran's claim of increased rating for the service-
connected psychophysiological gastrointestinal reaction with 
gastric pain and anxiety is well grounded as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that impairment 
resulting therefrom has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Once determined that a 
claim is well grounded, VA has a duty to assist in developing 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant facts have been properly 
developed, and that VA has satisfied its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (1999).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 
38 C.F.R. § 4.25 unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.

Service connection for anxiety disorder with complaints of 
gastric pain and distress was granted by RO rating decision 
in September 1945, and a 30 percent rating was assigned (the 
rating of that disability was thereafter readjusted to 
reflect the level of impairment resulting therefrom; by RO 
rating decision in February 1976, the rating of that 
disability was increased from 10 to 30 percent effective from 
September 1975, and that rating has been in effect to date).  
That decision was based on the veteran's service medical 
records showing that neuropsychiatric disability (anxiety 
state with symptoms of gastric distress and stress) had its 
onset in service.

On VA medical examination in October 1947, the veteran 
reported experiencing intermittent abdominal pain, 
nervousness, gas, and belching.  On psychiatric examination, 
history of anxiety state with complaints of gastric pain and 
distress (brought about by "trivial annoyances") was 
diagnosed.

VA and private medical records from 1947 to October 1997, 
including numerous VA compensation and pension examination 
reports, document intermittent treatment due to symptoms and 
impairment associated with the veteran's service-connected 
psychophysiological gastrointestinal reaction as manifested 
by anxiety, tension, nervousness, gastrointestinal pain and 
distress, and vomiting.

On VA gastrointestinal examination in April 1999, including a 
review of the claims file, the veteran reported experiencing 
frequent vomiting and regurgitation despite following a diet 
consisting of avoidance of vomiting-inducing foods and 
liquids.  He vomited at the time of the examination; the 
examiner observed that he had no forced retching, and the 
vomiting seemed more like regurgitation but it had spasmodic 
waves in that he vomited several cycles of material; there 
was no evidence of pain or discomfort associated with the 
vomiting.  The examiner's review of the claims file showed 
confirmed diagnoses of hiatal hernia with reflux, probable 
gastritis, and hypertrophic gastritis unsupported by clinical 
studies; there was no evidence of pancreatitis.  On 
examination, there was no evidence of malnutrition or 
cachexia; the abdomen was bland without tenderness, there was 
no evidence of aneurysm or hepatosplenomegaly, bowel sounds 
were normal, and stool guaiac was negative.  Moderate to 
severe gastroesophageal reflux disease with probable 
regurgitation, without history of achalasia, was diagnosed; 
the examiner indicated that the vomiting suggested either 
gastric outlet obstruction or pyloric channel spasms; the 
observed vomiting did not represent somatic manifestation or 
psychiatric illness, and it was disabling socially but not 
physically.  

On VA psychiatric examination in April 1999, including a 
review of the claims file, the veteran indicated that he did 
not feel as having a "mental problem," but he reported 
having "trouble with his nerves" and anxiety; reportedly, 
he vomited everyday, sometimes several times per day.  He 
indicated that he kept busy all day long around the house, 
denied experiencing difficulty sleeping, and described his 
appetite as "good."  On examination, there was no evidence 
of though-process or communication impairment, hallucinations 
or delusions, inappropriate behavior, evidence of difficulty 
to care for himself, memory impairment, obsessive or 
ritualistic behavior (reported or observed), panic attacks, 
depression, or impulse-control problems.  Mild 
psychophysiologic disorder was diagnosed, and Global 
Assessment of Functioning (GAF) score of 70 was assigned.

The veteran's service-connected psychophysiological 
gastrointestinal reaction with gastric pain and anxiety is 
now rated under 38 C.F.R. § 4.130, Diagnostic Code 9413, 
anxiety disorder, not otherwise specified, as amended, 
effective November 7, 1996; a 30 percent rating is assigned 
(and has been in effect since September 1975; it is thus 
protected from reduction under 38 U.S.C.A. § 110 (West 1991); 
38 C.F.R. § 3.951(b) (1999)) which is consistent with 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conservation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned for anxiety disorder where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

38 C.F.R. § 4.126(d), evaluation of disability from mental 
disorders, provides that when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition (subject to 38 C.F.R. 
§ 4.14, as discussed above).

In this case, the clinical evidence indicates that the 
service-connected psychophysiological gastrointestinal 
disability has been associated with both mental impairment 
(anxiety, nervousness, stress) and physical manifestations 
(gastric pain and discomfort and vomiting).  Although it 
appears that the disability is primarily manifested by 
physical symptoms such as pain and frequent vomiting which do 
not represent a somatic manifestation or psychiatric illness, 
that disability is shown to be productive of social rather 
than physical impairment (see VA gastrointestinal examination 
in April 1999).  It has thus been rated under the rating 
criteria for mental disorders.  

Although the psychological manifestation of the service-
connected psychophysiological gastrointestinal reaction is 
productive of social impairment and includes symptoms such as 
anxiety, stress, and nervousness, the severity of that 
disorder was characterized by a VA psychiatrist in April 1999 
as "mild" (which is supported by GAF score 70, assigned on 
examination).  The entirety of the evidence of record does 
not suggest the veteran experiences symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty understanding 
complex commands, memory impairment, impaired judgment or 
abstract thinking, disturbance of motivation and mood, or 
difficulty in establishing and maintaining effective work or 
social relationships due to the service-connected disability 
which would warrant assignment of a 50 percent rating under 
Code 9413.  While he does not fully meet the pertinent rating 
criteria even for a 30 percent rating under that Code, as 
identified above, the 30 percent rating is now protected from 
reduction.  

It is noted that physical manifestation of the service-
connected psychophysiological gastrointestinal reaction 
(consisting of frequent vomiting and regurgitation) is shown 
to be productive of social impairment.  However, physical 
manifestations of a mental disorder, such as vomiting, are 
not part of the rating criteria for mental disorders; the 
currently assigned 30 percent rating may therefore not be 
increased to the next higher level based on such symptoms.  
See Massey v. Brown, 7 Vet. App. 204 (1994) (consideration by 
the Board of factors which are wholly outside the pertinent 
rating criteria is error as a matter of law).

A rating of the veteran's service-connected 
psychophysiological gastrointestinal reaction with gastric 
pain and anxiety in excess of 30 percent is also unwarranted 
by application of the rating criteria for rating disabilities 
of the digestive system, 38 C.F.R. § 4.114.  Although the 
evidence shows that he experiences frequent vomiting and 
regurgitation (which now appears to occur every day, up to 
several times a day), pain, and discomfort, it was indicated 
on VA gastrointestinal examination in April 1999, that the 
disability was not productive of physical impairment; the 
disability is not shown to be productive of anemia, 
malnutrition, cachexia, aneurysms, hepatomegaly, loss of 
appetite, adhesions of peritoneum, or postgastrectomy 
syndrome.  The service-connected psychophysiological 
gastrointestinal disability does not include any esophagus 
stricture, ulcers, hypertrophic gastritis shown by 
gastroscope or intestinal disease.  Thus, evaluation of that 
disability in excess of 30 percent under any pertinent Codes 
between 7200 to 7348 is wholly unwarranted in this case.

The Board stresses that the preponderance of the evidence is 
against the veteran's claim for rating in excess of 30 
percent for psychophysiological gastrointestinal reaction 
with gastric pain and anxiety, and it presents no question as 
to which of two evaluations should be applied.  Thus, the 
provisions of 38 C.F.R. § 4.7 (1999) are inapplicable here.

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be allowed on a presumptive basis 
for peptic ulcers, if the pertinent disability becomes 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

In Allen v. Brown, 7 Vet. App. 439 (1995), the U.S. Court of 
Appeals for Veterans Claims (the Court) made clear that 
service connection may be granted for a disorder found to be 
proximately due to or the result of a service-connected 
disability, as well as when it is shown that the claimed 
disability has been aggravated by service-connected 
disability.  In such cases, according to the Court, a basis 
exists on which to predicate a grant of entitlement to 
service connection on a secondary basis.  Thus, under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation 
of a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disability, such 
veteran shall be compensated for the degree of disability, 
but only that degree over and above the degree of disability 
existing prior to the aggravation.  Cf. 38 C.F.R. § 3.322 
(1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124 (1993).  The Court established the 
following rules regarding claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms; he or she is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy, 1 Vet. App. at 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and a current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records document intermittent 
treatment for various symptoms and impairment including 
involving his gastrointestinal system (service connection for 
neuropsychiatric disability with gastrointestinal 
manifestations was granted by RO rating decision in September 
1945, and the veteran's claim of increased rating for that 
disability is subject to separate appellate consideration, as 
discussed above); duodenal ulcer was diagnosed during dental 
treatment in January 1944, yet during treatment for his 
gastrointestinal symptoms in February 1944, it was indicated 
that he did not have an ulcer, but could potentially develop 
one in the future; numerous clinical studies performed in 
conjunction with extensive medical treatment did not show the 
presence of an ulcer.

The veteran's military occupational specialty in service was 
medical laboratory technician.  

A September 1947 letter from B. Johnson, M.D., indicates that 
he treated the veteran for a chronic gastrointestinal 
condition for the past year-and-a-half.

On VA medical examination in October 1947, the veteran 
reported experiencing gastrointestinal pain and impairment, 
but on examination, no organic disease of the 
gastrointestinal tract was found.

In October 1960, W. Dove, M.D., indicated that he treated the 
veteran for "classical symptoms of duodenal ulcer."  He 
indicated that X-ray studies were unnecessary but opined that 
the veteran had an actual duodenal ulcer.

On VA medical examination in January 1961, the veteran 
reported having gastrointestinal symptoms and indicated that 
he was diagnosed with an ulcer in 1943.  Gastrointestinal 
series study showed "some" deformity of the duodenal bulb 
without evidence of an ulcer defect.

VA and private medical records from 1947 to October 1997 
(including periodic compensation and pension examinations of 
the service-connected psychophysiological gastrointestinal 
disability) document intermittent treatment for various 
symptoms and illnesses including those involving the 
veteran's gastrointestinal system.  History of ulcers was 
indicated on several occasions during treatment, but the 
presence of ulcers was not confirmed by repeated clinical 
studies (the presence of a "small esophageal ulcer" was 
suspected but not confirmed by upper gastrointestinal study 
in June 1989; the study showed a chronic deformity of the 
duodenal bulb of such nature that "a small ulcer could be 
obscured"); a September 1997 upper gastrointestinal study 
showed hiatal hernia and gastroesophageal reflux, but the 
stomach and duodenum revealed no abnormality.  

On VA gastrointestinal examination in April 1999, including a 
review of the pertinent clinical records in the claims file 
(as documented in the examination report), the veteran 
reported a long history of experiencing various 
gastrointestinal symptoms and impairment, claiming that he 
had an "ulcer condition as secondary to nervous condition."  
On examination and review of the claims file, the examiner 
indicated that there was no evidence of peptic ulcer disease.

Based on the totality of the evidence of record, the Board 
finds that the claim of service connection for chronic ulcer 
disease is not well grounded.  Although the evidence of 
record shows intermittent treatment for various symptoms and 
impairment involving the gastrointestinal system during 
active service and thereafter, the presence of an ulcer was 
not confirmed by objective medical evidence at any time over 
many years of treatment.  While peptic ulcer disease was 
diagnosed by Dr. Dove in October 1960 and on numerous 
occasions during post-service VA outpatient treatment, such 
diagnoses were unaccompanied by objective clinical studies 
confirming such diagnoses; on VA gastrointestinal examination 
in April 1999, the examiner was unable to confirm, 
historically or contemporaneously, a diagnosis of peptic 
ulcer disease.  It is also noted that a potential for future 
development of peptic ulcer disease was noted during the 
veteran's medical treatment in service, however, the disease 
was never actually shown by objective clinical evidence in 
service or at any time thereafter.  Thus, as there is no 
current medical diagnosis of chronic ulcer disease, the claim 
must be denied as not well grounded.  See Rabideau, 2 Vet. 
App. 14; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (absent proof of a present disability there can be no 
valid claim); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  

The only evidence of record suggesting that the veteran has 
chronic ulcer disease are his own contentions.  The Board 
notes that the evidence indicates that he has some medical 
training (his military specialty was medical laboratory 
technician), and thus he may have some general knowledge and 
skill with regard to certain medical issues.  However, there 
is no indication that he has any experience or skill in the 
area of diseases of the gastrointestinal system, or other 
training in the pursuit of a degree in medicine.  Thus, his 
general contentions with regard to the current presence of 
ulcer disease and its etiological relationship to his 
service-connected psychophysiological gastrointestinal 
reaction are insufficient to establish service connection for 
that disability.  See Black v. Brown, 10 Vet. App. 279 
(1997).

The Board is mindful of the veteran's contention that he has 
chronic ulcer disease and had gastrointestinal symptoms since 
service.  While the credibility of his contention is not 
challenged and his competence to testify with regard to 
observable symptoms of recurrent pain, vomiting, anxiety, and 
stress is noted, consistent with Cartright v. Derwinski, 
2 Vet. App. 24 (1991), he is simply not competent, as a 
layman, to render a medical diagnosis of chronic ulcer 
disease, or to provide an etiological link between active 
service and any current symptomatology.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494.  Also, the 
evidence does not show, nor is it contended by the veteran, 
that the claimed ulcer disease is related to combat; thus, 
38 U.S.C.A. § 1154(b) (West 1991) is inapplicable here.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist in the development of the 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim of 
service connection for chronic ulcer disease.  Epps v. Brown, 
9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).


ORDER

A rating in excess of 30 percent for psychophysiological 
gastrointestinal reaction with gastric pain and anxiety is 
denied.

Service connection for chronic ulcer disease is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

